It appearing that the present case had been continued, at the instance of the defendant, one or more times before the term at which it was tried, and she having been put upon terms at the last term, and required by the court to give her depositions or interrogatories before the next term, which order was acquiesced in by her but not complied with, it could not be said that the judge abused his discretion in not granting a continuance in this present instance, where it was shown by the affidavit of a physician that the defendant was in bed with influenza, complicated by sinus trouble, and where her counsel stated that he could not safely go to trial in her absence, especially as it did not appear that her condition had prevented the taking of her testimony in compliance with the former order of continuance on terms. Smith v. Exchange Bank, 25 Ga. App. 278 (103 S.E. 99); Gable v. Gable, 130 Ga. 689, 690 (61 S.E. 595); Seagraves v. Powell Co., 136 Ga. 877 (72 S.E. 349).
Judgment affirmed. Stephens, P. J., and Felton, J.,concur.
                         DECIDED APRIL 11, 1940.